UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6621


SCOTTY E. BOOTHE,

                 Petitioner - Appellant,

          v.

DAVID BALLARD,

                 Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:14-cv-25165)


Submitted:   October 19, 2016              Decided:   November 18, 2016


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scotty E. Boothe, Appellant Pro Se.   Shannon Frederick Kiser,
OFFICE OF THE ATTORNEY GENERAL, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Scotty           E.     Boothe     appeals        the    district      court’s    order

adopting          the        magistrate    judge’s        recommendation        and     denying

relief       on    Boothe’s        28     U.S.C.       § 2254   (2012)     petition.        The

district court granted a partial certificate of appealability

(COA), specifying a single issue relevant to the denial of four

of     Boothe’s          ineffective        assistance          of    counsel    claims     as

unexhausted but procedurally defaulted:

       Under [W. Va. Code Ann. § 53-4A-1(c) (LexisNexis
       2016)], may a court apply the statutory rebuttable
       presumption in favor of a knowing and intelligent
       waiver of certain claims if the petitioner was
       represented   by   counsel   during   the   applicable
       proceedings and fails to argue that the waiver was not
       voluntary, or must the record nonetheless conclusively
       demonstrate that the waiver was not voluntary [sic]
       before a court may find that the petitioner waived
       certain claims?

Boothe has not requested that we expand the COA, see 4th Cir. R.

22(a)(2) (governing expansion of COA), and does not address the

substance of his remaining claims for relief in his informal

brief, see Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004) (deeming issues not raised in appellate brief

abandoned on appeal).

       We have thoroughly reviewed the record in this case and

find    no    reversible          error     in     the    district     court’s       conclusion

that, under the facts presented, the statutory presumption under

§ 53-4A-1(c)             would     act     as    a       procedural     bar     to    Boothe’s


                                                   2
unexhausted claims.   Accordingly, we grant leave to proceed in

forma pauperis and affirm substantially for the reasons stated

by the district court.    Boothe v. Ballard, No. 2:14-cv-25165

(S.D. W. Va. Mar. 31, 2016).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                         AFFIRMED




                               3